Wood, J., (dissenting.) The law writes in every contract made by a railway company with its passengers the obligation that it will not wilfully, wantonly or maliciously insult or wound the feelings of such passengers, but, on the contrary, that its employees will give its passengers at least respectful treatment and have due consideration for their comfort. Fordyce v. Nix, 58 Ark. 136; 3 Thompson on Neg. § § 3083, 3086; 2 Hutch, on Car. § § 1093-94. In McGinnis v. Missouri Pac. Ry. Co., 21 Mo. App. 399, it is said: “Among those recognized rights of the passenger is, not only to be safely and promptly carried to his destination, but to be treated- by the servants and agents of the carrier with kindness, respect, courtesy and due consideration, and to be protected against insult, indignities, and abuse from both the agents and other passengers.” No such contract is made by a telegraph company with its patrons. No such -contract is made between private individuals. Herein lies the clear distinction between the case at bar and the cases of Peay v. Western Union Tel. Co., 64 Ark. 658, and Richardson v. Davis, 76 Ark. 348, cited by the court in the opinion of the majority. The common carrier of passengers contracts, by law, that its passengers shall not suffer insult by reason of the wilful, malicious or wanton conduct of its agents and servants. When the carrier violates this contract, it is liable in damages for its breach; else there is a legal wrong without any remedy whatever. The mental anguish in such case is the direct, approximate and only damage produced, and is as certain and easy of ascertainment, and more so, than in hundreds of cases where damages for mental suffering are allowed as concomitant with some physical injury. We are utterly unable to appreciate the fine distinctions necessary to be made in order to allow damages for mental anguish in cases of breach of contract where there has been a physical injury, however slight, produced by the wilful and malicious act of the employee or -carrier, and yet to deny them where there has been no physical injury, but where the only injury is mental suffering. According to the rule announced, the weight of the finger laid on in anger, or any other frivolous assault, will let in all the damages for mental anguish, while if there is no such trivial physical injury, there can be no recovery for the mental agony, although that may be of the most intense, humiliating and crushing character. I will not indulge a figment of the imagination or fiction of the law that will enable common carriers of passengers to violate the plain terms of their contract, and yet leave their passengers remediless. There is certainly no logic or common sense in such a rule. And in my opinion such is not the law. The section relied upon, from Mr. Sutherland (1245) supports our contention. “Mental suffering alone, unaccompanied with any other legal wrong,” etc. Here mental suffering was accompanied with the other “legal wrong” of wilful and malicious insult and ill-treatment, which the terms of the contract insured the passenger against. Mental suffering was the natural direct and inseparable accompaniment of the wilful and malicious maltreatment. Practically all the authorities in this country are in favor of allowing damages for mental anguish in such cases. Chamberlain v. Chandler, 3 Mason, 245, 5 Fed. Cas. 2575; Pendleton v. Kinsley, 3 Cliff. 416; Goddard v. Grand Trunk Ry. Co. 57 Me. 202; Mabry v. City Electric Ry. Co., 59 L. R. A. 590; Lafitte v. New Orleans City & Lake R. Co., 12 L. R. A. 339; Gillespie v. Brooklyn Heights R. Co., 178 N. Y. 347, 66 L. R. A. 618; Knoxville Traction Co. v. Lane, 46 L. R. A. 549; Richburger v. American Express Co., 31 L. R. A. 390; Louisville, N. & T. R. Co. v. Patterson, 69 Miss. 421; Birmingham Railway & Electric Co. v. Baird, 54 L. R. A. 752 (in this case there was an assault, but the court recognized the principle we contend for in strong terms) ; Cole v. Atlanta & West Point R. Co., 102 Ga. 479;* 4 Elliott, Railroads, § 1638; 3 Thompson on Neg., § 3288; Moore on Car., 625, 636; 2 Fetter, Car. of Pass., p. 1327, § 531; 3 Hutch, on Car., § 1427; 5 Am. & Eng. Enc. L. 550; 13 Cyc. 44, and cases cited in note. In St. Louis, I. M. & S. Ry. Co. v. Dowgiallo, 82 Ark. 289, this court, through Judge McCulloch, in a case where there was an assault, distinctly recognized the principle for which we contend. He says: “It (the carrier) is the insurer of the safety of the passenger against wilful assaults and intentional ill-treatment of its servants for whose acts it is responsible. St. Louis & S. F. R. Co. v. Kilpatrick, 67 Ark. 47.” Again: “A carrier is bound to discharge the implied duty, arising out of its contract and imposed by law, that its passengers shall be protected from injury by its servants, and shall not be wilfully insulted and harmed by them;” quoting Mr. Flhott, 4 vol., § 1638. In the present case the same learned justice says: “It is true that a carrier owes its passengers the absolute duty of protection against either the negligence or wilfulness of its servants. But the carrier in such case can be required to respond only in such damages as the law takes heed of as proper elements of damages.” I am unable to understand how a carrier can violate an absolute duty which it is bound to discharge, under its implied contract, and yet not be required for the breach of such contract to respond in damages. How 'else is-it bound? What does its absolute duty avail the passenger, if he cannot recover when it is ignored ? I am of the opinion that the principle announced in St. Louis, I. M. & S. Ry. Co. v. Dowgiallo, supra, is sound whether there is a physical injury or not, and that the principle announced by the majority in this case is wholly inconsistent with that. The doctrine announced in the present case is unsound. Note: Judge Riddick dissented from the opinion of the court, but died before this dissenting opinion was prepared. Reversed and remanded.  See Wolfe v. Ga. Ry. & El. Co., 58 So. 899 (Rep.)